 Case 1:19-cv-01956-LPS Document 19 Filed 07/17/20 Page 1 of 1 PageID #: 542



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

 OTSUKA PHARMACEUTICAL CO., LTD.                   )
 and H. LUNDBECK A/S,                              )
                                                   )
                        Plaintiffs,                )
                                                   ) C.A. No. 19-1956-LPS
           v.                                      )
                                                   )
 PRINSTON PHARMACEUTICAL INC.,                     )
                                                   )
                        Defendant.                 )


                                      STIPULATED ORDER

         IT IS HEREBY STIPULATED AND AGREED, subject to the approval and order of the

Court, that the deadline by which Plaintiffs’ answering brief is due in response to Defendant

Prinston Pharmaceutical, Inc.’s Motion for Judgment on the Pleadings Pursuant to FRCP 12(c)

(D.I. 15) is extended through and including July 27, 2020.



 ASHBY & GEDDES                                STAMOULIS & WEINBLATT LLC

 /s/ Steven J. Balick                          /s/ Stamatios Stamoulis
                                               ___________________________________
 Steven J. Balick (#2114)                      Stamatios Stamoulis (#4606)
 Andrew C. Mayo (#5207)                        800 N. West Street, Third Floor
 500 Delaware Avenue, 8th Floor                Wilmington, DE 19801
 P.O. Box 1150                                 (302) 999-1540 – Ext.1
 Wilmington, Delaware 19899                    stamoulis@swdelaw.com
 (302) 654-1888
 sbalick@ashbygeddes.com                       Attorneys for Defendant
 amayo@ashbygeddes.com

 Attorneys for Plaintiffs



                 SO ORDERED this ________ day of ______________________________, 2020.


                                                    ____________________________________
                                                    Chief Judge
{01587427;v1 }
